 

--------------------------------------------------------------------------------

Exhibit 10.1
 
EXCHANGE AGREEMENT




THIS EXCHANGE AGREEMENT (the “Agreement”) is made and entered into as of
February 19, 2010 (the “Effective Date”) by and between Burrow Mining Inc., a
Nevada corporation (the “Company”), Hair Tech International, Inc., a Georgia
corporation (“Hairtech”), and Dreamcatchers International, Inc., a Georgia
corporation (“Dreamcatchers”).  Hairtech and Dreamcatchers are referred to as
“Seller”.


NOW THEREFORE, in consideration of the mutual promises and the covenants and
promises hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


SECTION 1.
SHARES FOR ASSETS AND ASSUMPTION OF LIABILITIES.
------------------


         1.1 Exchange.  On the terms and subject to the conditions set forth in
this Agreement, at the Closing, Seller will sell, convey, transfer and assign to
the Company’s new wholly owned subsidiary (“WOS”) certain assets, and the
Company, through its WOS will purchase and accept from Seller all right, title
and interest in and to certain assets and assume certain liabilities, as defined
below, in exchange for 3,400,000 shares of restricted common stock of the
Company.


1.2 Assets.  As of the date of this Agreement and Closing, “Assets” shall mean
all of the Seller’s assets, including, but not limited to the assets which are
reflected on Schedule 1.2.


1.3 Liabilities.  As of the date of this Agreement and Closing, “Liabilities”
shall mean only those liabilities of Seller which are reflected on Schedule 1.3
and no others.


1.4 Closing Date. The closing (“Closing”) shall occur on or before March 1, 2010
(the “Closing Date”).  The Closing will take place concurrent with the filing of
a Form 8-K by the Company, or, at such other date, time and place or manner, as
may be agreed upon by the parties.


SECTION 2.        PURCHASE PRICE.
--------------


         2.1 Purchase Price.  The Company shall convey, transfer, and assign
3,400,000 unregistered shares of common stock of the Company (“Common Stock”) in
exchange for the Assets and Liabilities of Seller.
 
 
1

--------------------------------------------------------------------------------

 

 
SECTION 3.        REPRESENTATIONS AND WARRANTIES.
------------------------------


         3.1 Representations and Warranties. Seller hereby represents and
warrants to the Company, all of which representations and warranties are true,
complete, and correct in all respects as of the date hereof and will be as of
the Closing Date, as follows:


                  (a) Organization and Qualification. Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Seller has all requisite power and authority
to own those properties and conduct those businesses presently owned or
conducted by it, and is duly qualified to do business as it is now being
conducted and is in good standing as a foreign corporation in each other
jurisdiction where the property owned, leased or used by it or the conduct of
its business makes such qualification necessary.


                  (b) Authorization; No Restrictions, Consents or
Approvals.  Seller has full power and authority to enter into and perform this
Agreement. This Agreement has been duly executed by t Seller and constitutes the
legal, valid, binding and enforceable obligation of Seller enforceable against
Seller in accordance with its terms.  The execution and delivery of this
Agreement, the exchange of Shares and the consummation by Seller of the
transactions contemplated herein, do not and will not on the Closing Date (i)
conflict with or violate any of the terms of the articles of incorporation and
bylaws of Seller or any applicable law relating to Seller, (ii) conflict with,
or result in a breach of any of the terms of, or result in the acceleration of
any indebtedness or obligations under, any agreement, obligation or instrument
by which Seller is bound or to which any property of Seller is subject, or
constitute a default thereunder, (iii) result in the creation or imposition of
any lien on any of the assets of Seller, (iv) constitute an event permitting
termination of any agreement or instrument to which Seller is a party or by
which any property or asset of Seller is bound or affected, pursuant to the
terms of such agreement or instrument, or (v) conflict with, or result in or
constitute a default under or breach or violation of or grounds for termination
of, any license, permit or other governmental authorization to which Seller is a
party or by which Seller may be bound, or result in the violation by Seller of
any laws to which Seller may be subject, which would materially adversely affect
the transactions contemplated herein. No authorization, consent, or approval of,
notice to, or filing with, any public body or governmental authority or any
other person is necessary or required in connection with the execution and
delivery by the Seller of this Agreement or the performance by Seller of the
obligations hereunder.


                  (c) Shareholder and Director Approval.  The Board of Directors
of Seller and all shareholders of Seller have approved this Agreement.


                  (d) Subsidiaries. Seller has no subsidiaries and does not own
any interest in any corporation, partnership, joint venture, limited liability
company, association, trust, or entity.


                  (e) Brokers' Fees. Seller has no liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Company could become
liable or obligated.


                  (f) Operations. Seller operates in the hair and beauty
industry and has licenses with Paris Hilton and Daisy Fuentes.
 

 
 
2

--------------------------------------------------------------------------------

 
                  (g) Assets. Seller has good and marketable title to the
Assets, free and clear of any lien, which Assets are reflected on Schedule 1.2.


                  (h) Employees. Seller has __________ employees with a gross
monthly payroll of $________________.


                  (i) Intellectual Property and Tangible and Intangible Assets.
Seller owns or possesses all right, title and interest (or holds valid licenses)
to use, whether or not registered, all Intellectual Property and Tangible and
Intangible Assets. Schedule 1.2 sets forth a complete and accurate list of all
such Intellectual Property and Tangible and Intangible Assets (identifying those
owned and those licensed), including all United States, state and foreign
registrations or applications for registration thereof and all agreements
(including, without limitation, agreements pursuant to which Seller has granted
licenses to third parties to use any Intellectual Property or Intangible Asset)
relating thereto. All actions reasonably necessary to maintain the registered
Intellectual Property and Tangible and Intangible Assets have been taken by
Seller.  Seller is not required to pay any royalty, license fee or similar
compensation with respect to the Assets in connection with the current or prior
conduct of its business.  The use by Seller of any of the Intellectual Property
or Tangible and Intangible Assets does not violate the proprietary rights of any
other person and no claims have been asserted by any person with respect to the
use of the Assets by Seller.  No person is infringing upon the Assets.  Seller
has taken reasonable security measures to protect the secrecy, confidentiality,
and value of the Intellectual Property.  Except as set forth in Schedule 3.1(i),
no person, other than Seller, owns or has any proprietary, financial, or other
interest, direct or indirect, in whole or in part, in the Assets.  Seller is not
a party to any confidentiality, secrecy, or similar agreements with third
parties.


                  (j) Disclosure. No statement, representation or warranty by
the Seller in this Agreement, including the Schedules hereto, contains any
untrue statement of material fact, or omits to state a material fact, necessary
to make such statements, representations and warranties not misleading. There is
no fact known to Seller which has specific application to the Assets, and, so
far as the Seller can reasonably foresee, materially threatens in the future,
the Assets which has not been set forth in this Agreement or the Schedules
hereto.


         3.2 Company's Representations and Warranties. The Company hereby
represents and warrants to Seller, all of which representations and warranties
are true, complete, and correct in all respects as of the date hereof and will
be as of the Closing Date, as follows:


                  (a) Organization and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation. The Company has all requisite power
and authority to own those properties and conduct those businesses presently
owned or conducted by it, and is duly qualified to do business as it is now
being conducted and is in good standing as a foreign corporation in each other
jurisdiction where the property owned, leased or used by it or the conduct of
its business makes such qualification necessary, except in any case where a
failure so to qualify would not have a material adverse effect on the Company.
The copies of the articles of incorporation and bylaws of the Company, which
have been delivered to Seller, are complete and correct and are in full force
and effect at the date hereof.
 
 
3

--------------------------------------------------------------------------------

 

 
                  (b) Authorization; No Restrictions, Consents or Approvals. The
Company has full power and authority to enter into and perform this Agreement
and all corporate action necessary to authorize the execution and delivery of
this Agreement and the performance its obligations hereunder has been duly
taken. This Agreement has been duly executed by the Company and constitutes the
legal, valid, binding and enforceable obligation of the Company, enforceable
against the Company in accordance with its terms.


                  (c) Disclosure. No statement by the Company in the documents
described in the receipt attached hereto, contains any untrue statement of a
material fact, or omits to state any material fact, necessary to make such
statements, in the light of the circumstances under which they were made, not
misleading. The Company knows of no material fact which specifically applies to
the Company and (so far as the Company can reasonably foresee) materially
threatens the Company or its business, which has not been disclosed in such
documents, or disclosed to Seller.


                  (d) No Broker. The Company has used no broker, and knows of no
broker, which may have a claim against Shareholder for brokerage of this
transaction.


SECTION 4.        COVENANTS PRIOR TO CLOSING.
--------------------------


The Seller covenants that, except as otherwise consented to in writing by the
Company, from and after the date hereof until the Closing or the earlier
termination of this Agreement, Seller (i) will use reasonable efforts consistent
with past practice to preserve the Assets, (ii) shall not shall not enter into
any contract, lease, license, obligation, indebtedness, commitment, purchase or
sale relating to the Assets; and (iii) shall not enter into or assume any
mortgage, pledge, conditional sale or other title retention agreement, or permit
any Lien to be placed upon the Assets.


The Company covenants that it shall use its best efforts to complete a 10:1
forward split of its common stock and change its name to “Dreamcatchers
International, Inc.” prior to the Closing.  Upon completion of the forward
split, the Common Stock to be delivered at Closing shall be adjusted
proportionately.


SECTION 5.        CLOSING.
----------------------


         5.1 Conditions to the Company's Obligations. The obligations of the
Company under this Agreement, (including, without limitation, the obligation to
consummate and effect the exchange of shares), shall be subject to satisfaction
of the following conditions, unless waived by the Company:
 
 
4

--------------------------------------------------------------------------------

 

 
                  (a) Seller shall have performed in all material respects all
agreements, and satisfied in all material respects all conditions on its part to
be performed or satisfied hereunder at or prior to the Closing Date.


                  (b) All representations and warranties of Seller herein shall
have been true and correct in all material respects when made (or will have been
made true and correct by the Closing Date), shall have continued to have been
true and correct in all material respects at all times subsequent thereto, and
shall be true and correct in all material respects on and as of the Closing Date
as though made on, as of and with reference to such Closing Date.


                  (c) There shall not have occurred any material adverse change
with respect to the Assets or Seller.


                  (d) Seller shall have executed and delivered to the Company
all documents necessary to transfer all Assets to the Company, as contemplated
by this Agreement.


                  (e) Seller shall have delivered to Company an opinion, dated
the Closing Date, substantially in a form reasonably satisfactory to the Company
which shall include the subject matter contained in Section 3.1 (a) (b), (c) and
(g).


         5.2 Conditions to the Seller's Obligations. The obligations of Seller
under this Agreement, (including, without limitation, the obligation to
consummate and effect the exchange) shall be subject to satisfaction of the
following conditions, unless waived by the Seller:


                  (a) The Company shall have performed in all material respects
all agreements, and satisfied in all material respects all conditions on its
part to be performed or satisfied hereunder, at or prior to the Closing Date.


                  (b) All of the representations and warranties of the Company
herein shall have been true and correct in all material respects when made,
shall have continued to have been true and correct in all material respects at
all times subsequent thereto, and shall be true and correct in all material
respects on and as of the Closing Date as though made on, as of, and with
reference to such Closing Date.


         5.3 The Seller's Closing Documents. At the Closing, Seller shall
deliver to the Company, in form and substance reasonably satisfactory to the
Company, all consents required under the Contracts, and appropriate documents to
effect or evidence the sale, conveyance, assignment and transfer to the Company
of all Assets as contemplated hereby and necessary to place the Company, in full
possession and enjoyment of all Assets of Seller as contemplated hereby,
including the following:


                  (a) A bill of sale transferring all Assets of Seller to the
Company
 

 
 
5

--------------------------------------------------------------------------------

 
SECTION 6.        SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.
-----------------------------------------------------------


         6.1 Survival of Representations and Warranties and Covenants.  The
representations, warranties, covenants, and obligations of the Company and
Seller set forth in this Agreement and in any certificate, agreement, or
instrument delivered in connection with the transactions contemplated hereby,
shall survive the Closing for a period of three years.


         6.2 Indemnification by Seller. In addition to and not in limitation of
Seller's indemnification obligations set forth elsewhere in this Agreement,
Shareholder shall, defend, indemnify, and hold harmless the Company and its
affiliates and its respective officers, directors, shareholders, agents and
employees (individually, a “Company Indemnitee” and collectively the “Company
Indemnitees”), from and against any and all claims, losses, deficiencies,
liabilities, obligations, damages, penalties, punitive damages, costs, and
expenses (including, without limitation, reasonable legal, accounting and
consulting fees), whether or not resulting from third party claims
(collectively, “Losses”), suffered by a Company Indemnitee, which arise out of
or result from:


                  (a) any inaccuracy or misrepresentation in or breach of any of
the representations, warranties, covenants or agreements made by Seller in this
Agreement or in any document, certificate or affidavit delivered by Seller
pursuant to the provisions of this Agreement;


                  (b) any obligation, liability, debt or commitment of Seller
which is not disclosed herein, whether or not paid by the Company; and


                  (c) any other matter related to the use or ownership of the
Assets prior to the Closing (including, but not limited to, all acts, omissions
and conditions existing or occurring prior to the Closing for which any of the
Company Indemnitees is alleged to be liable pursuant to any successor or similar
theory of liability).


         6.3 Indemnification By The Company. The Company shall defend, indemnify
and hold harmless, Seller from and against any and all Losses, suffered by
Seller, which arise out of or result from any inaccuracy or misrepresentation in
or breach of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in any document, certificate or
affidavit delivered by the Company pursuant to the provisions of this Agreement.


         6.4 Indemnification Payments. All indemnity payments, whether by the
Company or Seller, to be made under this Agreement, shall be made in immediately
available funds.


         6.5 Procedure for Third Party Claims.


                  (a) Notice to the indemnifying party shall be given promptly
after receipt by Seller or the Company Indemnitee of actual knowledge of the
commencement of any action or the assertion of any claim that will likely result
in a claim by it for indemnity pursuant to this Agreement. Such notice shall set
forth in reasonable detail the nature of such action or claim to the extent
known, and include copies of any written correspondence or pleadings from the
party asserting such claim or initiating such action. The indemnified party
shall be entitled, at its own expense, to assume or participate in the defense
of such action or claim. If the indemnifying party assumes the defense of such
action or claim, it shall be conducted by counsel chosen by such party and
approved by the party seeking indemnification, which approval shall not be
unreasonably withheld.
 
 
6

--------------------------------------------------------------------------------

 

 
                  (b) For actions where the indemnifying party does not exercise
its right to assume the defense, the party seeking indemnification shall assume
and control the defense of and contest such action with counsel chosen by it and
approved by the indemnifying party, which approval shall not be unreasonably
withheld. The indemnifying party shall be entitled to participate in the defense
of such action, the cost of such participation to be at its own expense. The
indemnifying party shall pay the reasonable attorneys' fees and expenses of the
party seeking indemnification to the extent that such fees and expenses relate
to claims as to which indemnification is payable under Sections 6.2 or 6.3, as
such expenses are incurred.


                  (c) Both the indemnifying party and the indemnified party
shall cooperate fully with one another in connection with the defense,
compromise, or settlement of any such claim or action, including, without
limitation, by making available to the other all pertinent information and
witnesses within its control.


                  (d) No indemnified party shall have the right to settle any
action brought against it without the consent of the indemnifying party. The
indemnifying party shall have the right to settle any action brought against an
indemnified party as long as the indemnified party has been delivered a complete
release as a condition of the settlement.


         6.6 Remedies Cumulative. The remedies provided for herein shall be
cumulative and shall not preclude assertion by any party of any other rights or
the seeking of any other remedies against any other party. Section 6.6 shall not
limit, impair or modify any provisions of this Agreement or otherwise impose any
additional liability or obligation on the Company for any liability or
obligation of Seller, other than the Company's obligation to indemnify Seller
hereunder.


         6.7 Successors. The merger, consolidation, liquidation, dissolution or
winding up of, or any similar transaction with respect to the parties hereto,
shall not affect in any manner the obligations of the parties pursuant to
Section 6 or any other term or provision of this Agreement, and the parties
covenant and agree to make adequate provision for their liabilities and
obligations hereunder in the event of any such transaction.


SECTION 7.        GENERAL PROVISIONS.
------------------


         7.1 Documentary Taxes. Each party shall pay any documentary or other
taxes, arising from the issuance of any capital stock by such party.
 
 
7

--------------------------------------------------------------------------------

 

 
         7.2 No Third Party Beneficiaries. Nothing in this Agreement shall it be
construed, to confer any rights or benefits upon any person (including, but not
limited to, any employee or former employee of Seller) other than the parties
hereto, and solely to the extent provided in Section 6, Seller and the Company
Indemnitees, and no other person ,shall have any rights or remedies hereunder.


         7.3 Specific Performance. Each of the parties acknowledges and agrees
that the other parties would be damaged irreparably if any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each party agrees that the other party
shall be entitled, without the necessity of pleading or proving irreparable harm
or lack of an adequate remedy at law or posting any bond or other security, to
an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof. Any such claim for specific performance shall be brought and
determined in the appropriate federal or state court, in the State of California
and in no other forum. The parties hereby irrevocably submit to the jurisdiction
of any such California state court or federal court in California, in connection
with such claim for a specific performance.


         7.4 Severability. If any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.


         7.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.


         7.6 Benefit. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors, heirs
and permitted assigns.


         7.7 Notices. Any notice, report, demand, waiver, consent or other
communication given by a party under this Agreement shall be in writing, may be
given by a party or its legal counsel, and shall deemed to be duly given upon
delivery by Federal Express or similar overnight courier service which provides
evidence of delivery, or when delivered by facsimile transmission if a copy
thereof is also delivered in person or by overnight courier. Notices of address
change shall be effective only upon receipt notwithstanding the provisions of
the foregoing sentence.


         7.8 Oral Evidence. This Agreement constitutes the entire agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.


         7.9 Governing Law. This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the internal laws of the State of
California without regard to choice of law considerations.
 
 
8

--------------------------------------------------------------------------------

 

 
         7.10 Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Orange County, California (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the rules of the American Arbitration Association then in
effect. In any such arbitration proceeding the parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award  made by
the arbitrator shall be final, binding and conclusive on all parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.


         7.11 Tax Returns. Seller agrees to file or cause to have filed any
federal, state, and local tax returns as required for Seller from the time of
incorporation until the Closing Date.  A copy of all such returns will be
provided to the Company as soon as practicable after their filing.


         IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed under seal as of the date first above written.


 
THE COMPANY
BURROW MINING, INC.
 
 
By: ___________________
Name: _________________
Title: __________________
 
SELLER
Hair Tech International, Inc., a Georgia corporation
 
 
By: ___________________
Name: Chris Volek
Title: President
 
Dreamcatchers International, Inc., a Georgia corporation
 
By: ___________________
Name: Chris Volek
Title: President

 
 
 
 
9

--------------------------------------------------------------------------------

 